NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                   JANET A. FORDYCE, Plaintiff/Appellee,

                                        v.

                  PAUL M. NELSON, Defendant/Appellant


                           No. 1 CA-CV 18-0042 FC
                                FILED 6-5-2018


           Appeal from the Superior Court in Maricopa County
                          No. FN2017-053807
          The Honorable Richard F. Albrecht, Judge Pro Tempore

                                  AFFIRMED


                               APPEARANCES

Janet Fordyce, Windsor, CO
Plaintiff/Appellee

Paul M. Nelson, Overgaard
Defendant/Appellant
                          FORDYCE v. NELSON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Paul J. McMurdie and Judge David D. Weinzweig joined.


J O H N S E N, Judge:

¶1           Paul M. Nelson appeals the superior court's entry and
continuance of an order of protection in favor of Janet A. Fordyce. For the
following reasons, we affirm.

¶2             In December 2017, Fordyce petitioned for an order of
protection against Nelson, alleging he had threatened to harm her. The
superior court found reasonable cause to believe Nelson "may commit an
act of domestic violence or has committed an act of domestic violence
within the past year" and issued an order of protection directing that he
have no contact with Fordyce and prohibiting him from going to or near
her residence. Nelson requested a hearing, which the court held within two
weeks.1 After hearing testimony from both parties, the court found good
cause to continue the order of protection and directed that it remain in
effect. Nelson timely appealed. We have jurisdiction pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
("A.R.S.") section 12-2101(A)(5)(b) (2018).2

¶3            Nelson argues the superior court erred by issuing and later
continuing the order of protection because it was based on Fordyce's false
allegations of domestic violence.3 "We review an order of protection for an
abuse of discretion." Savord v. Morton, 235 Ariz. 256, 259, ¶ 10 (App. 2014).



1      Before the hearing, Fordyce requested an amended order of
protection. The court stated it would consider Fordyce's amended petition
at the hearing, and later denied it.

2      Absent material revision after the relevant date, we cite the current
version of a statute or rule.

3     Nelson also asserts that the superior court commissioner was biased
and conducted unfair proceedings that did not comply with the applicable



                                     2
                           FORDYCE v. NELSON
                            Decision of the Court

¶4            A court shall issue an order of protection if it finds reasonable
cause to believe that the defendant may commit an act of domestic violence
or has committed an act of domestic violence within the past year. A.R.S. §
13-3602(E) (2018). The court may continue the protective order after a
hearing if the plaintiff proves his or her case by a preponderance of the
evidence. A.R.S. § 13-3602(I); Ariz. R. Prot. Order P. 38(g). Because Nelson
has not provided this court a transcript of the protective order hearing, we
must presume the record supports the superior court's findings. See Baker
v. Baker, 183 Ariz. 70, 73 (App. 1995). Accordingly, we assume Fordyce
presented credible evidence at the hearing that Nelson might commit an act
of domestic violence or had committed an act of domestic violence within
the past year. Without a transcript of the proceeding, we cannot say the
court abused its discretion by granting and continuing the order of
protection. We therefore affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




statutes or rules. Because Nelson does not develop this argument, we will
not consider it. See State v. Carver, 160 Ariz. 167, 175 (1989) ("opening briefs
must present significant arguments, supported by authority"; failure to
properly argue a claim constitutes abandonment and waiver).


                                          3